Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “351” has been used to designate both mounting cylinder and cam, Fig. 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: paragraph 38 of PG Pub. describes an annularly protruded portion 72 formed on a side wall of the end cap 70 and then describes for the annularly protruding portion 72 of the plunger 50...  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "an inner diameter of the barrel gradually reducing from the mounting opening towards the end opening" in lines 8-9, rendering the claim indefinite. The inner diameter of the barrel as shown, e.g., in Fig. 7, does not reduce from the mounting opening towards the end opening. Specification in paragraph [0021] of PG Pub. describes for an inner diameter of the barrel to reduce in a direction from the mounting opening towards the end opening, clearly defining the tapered end portion. The language as written is vague and improper. Note that rejection under 112 (a) or 112, 1st paragraph for insufficient disclosure is not applied at this time, since it appears that the claim deficiencies are of clarity and not of enablement.
Claims 8 and 9, each recites the limitation "the annularly protruding portion of the plunger" in the last line.  There is insufficient antecedent basis for this limitation in the claim.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yanagi et al. (5,673,600).

    PNG
    media_image1.png
    457
    341
    media_image1.png
    Greyscale
 Yanagi discloses all of the limitations of claim 1, i.e.,  a screwdriver comprising 3a barrel body, e.g., 9 being annular to form an accommodating space therein; the 4barrel having 5an end opening @11 and a mounting opening @6; the end opening and the 6mounting opening respectively formed in two opposite ends of the barrel Fig. 1; the 7end opening and the mounting opening connected to the accommodating space Fig. 1; 8an inner diameter of the barrel gradually reducing from the mounting opening 9toward the end opening tapered end, as best understood; 10a screwdriver-bit assembly having 11a screwdriver-bit seat 10 attached to a circumference of the 12mounting opening of the barrel Fig. 1; multiple locating holes 14a-c formed through the 13screwdriver-bit seat; each one of the locating holes being a polygonal hole Figs. 2B, C; 14multiple screwdriver-bit shafts 1, 4, 3 mounted in the accommodating 15space via the mounting opening; each one of the screwdriver-bit shafts 16mounted through a respective one of the locating holes of the  screwdriver-bit 17seat Fig. 2B, and having 18a flexible shaft defined by joints 13; 19a screwdriver bit 1a-c; and 20a moving portion 4a-c; the screwdriver bit and the moving portion 21respectively located on two opposite ends of the flexible shaft Fig. 1; the 
    PNG
    media_image2.png
    279
    313
    media_image2.png
    Greyscale
moving 22portion mounted through the corresponding locating hole; and 23multiple screwdriver-bit resilient elements 2a-c; each one of the screwdriver-bit resilient elements located around a respective one of the moving portions of the screwdriver-bit shafts Fig. 1; two opposite ends of each one of the screwdriver-bit resilient elements being respectively a first end lower and a 3second end upper; the first end attached to the screwdriver-bit seat Fig. 1; the second end 4fixed to the corresponding moving portion 7 Fig. 1; and 5a push assembly having 6an abutting mechanism 7 connected to the screwdriver-bit seat Fig. 1; 7an abutting rod 6 mounted on one of two ends of the abutting 8mechanism 7 and selectively aligned with one of the screwdriver-bit shafts changing dial 7; and 9a plunger 5b; an inner end of the plunger connected to the other end 10of the abutting mechanism Fig. 1; 11wherein when the screwdriver-bit shafts are retracted inside the barrel, 12a press of the plunger forces the abutting mechanism to abut against the 13abutting rod such that the screwdriver-bit shaft in alignment with the abutting 14rod protrudes from the end opening of the barrel pressing and choosing a bit via 7; when one of the screwdriver- 15bit shafts protrudes from the end opening of the barrel, another press of the 16plunger makes said screwdriver-bit shaft retract inside the barrel and makes the 17abutting rod align with another one of the screwdriver-bit shafts pressing 6 and rotating dial 7 to release and engage another bit.
Allowable Subject Matter
Claims 2-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Prior art made of record and are considered of interest to applicant’s disclosure. Sato and Bross are cited to show related inventions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495. The fax phone number for forwarding unofficial documents for discussion purposes only is 571-273-4495.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571 27. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

								/Hadi Shakeri/
July 30, 2022							Primary Examiner, Art Unit 3723